Citation Nr: 0116291	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of both 
shoulders.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He was a prisoner of war of the German Government from 
July 1943 to May 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

After a review of the record, the Board finds that additional 
development of the evidence must be undertaken prior to 
further consideration of the veteran's claims of entitlement 
to service connection for arthritis of the right knee, both 
shoulders, the right hip, and the thoracic spine.  In 
particular, the Board is of the opinion that VA should 
attempt to secure any and all medical evidence that may have 
been compiled following the veteran's separation from service 
that reflects complaints of, or treatment for, knee, 
shoulder, hip, and thoracic spine pain or impairment.  The 
Board notes, in that regard, that the veteran sought service 
connection for arthritis in 1948, complained of arthritis 
and/or joint pain on VA examination in 1948, and on the 1952 
VA examination, he averred that he injured his hips in a 
plane crash following his liberation from prisoner of war 
camp, and that "they are bothering him to this day."  The 
Board believes that the report of a comprehensive VA 
examination, whereby the veteran's complaints of joint pain 
made shortly after service, along with the circumstances of 
his military service, wherein he was interned as a prisoner 
of war for approximately 21 months and survived two plane 
crashes, are considered.

Such action is consistent with the obligations of VA with 
respect to its duty to assist in the development of claims 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, with specific regard to the veteran's claim for 
service connection for arthritis of the thoracic spine, the 
Board notes that neither the report of the May 2000 VA 
examination, nor any other VA medical record, indicates 
whether this disability is, or is not, currently manifested.  
The May 2000 VA examination report does not include 
radiographic studies of the veteran's thoracic spine, nor 
does it indicate that any such studies were undertaken.  The 
Board finds that such studies are necessary in determining 
whether thoracic spine arthritis is in fact currently 
manifested.  Likewise, the report of a VA examination of the 
veteran's thoracic spine would be helpful in ascertaining 
whether thoracic spine arthritis, if manifested, is of such 
severity as to be compensable in nature.

Accordingly, this claim is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
accorded him treatment for joint or 
arthritic pain following his separation 
from service.  Following receipt of this 
information, and all releases if 
necessary, the RO should request that all 
health care providers identified by the 
veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him for joint or 
arthritic pain.

2.  Following receipt of any and all such 
records, the RO should accord the veteran 
an examination by an orthopedic 
specialist in order to determine any 
arthritic involvement of his right knee, 
shoulders, right hip, and thoracic spine.  
All tests indicated should be 
accomplished.  The examiner should be 
specifically requested to express 
opinions as to whether it is at least as 
likely as not that any current 
manifestation of arthritis of the right 
knee, shoulder, right hip, and thoracic 
spine is traumatic in origin, or is 
otherwise related to the veteran's active 
service. which included internment for 21 
months as a prisoner of war.  To that 
end, the examiner should review the 
veteran's claims folder and consider all 
medical evidence reflecting complaints by 
him of joint or arthritic pain, to 
include but not necessarily limited to 
his claim for service connection for 
arthritis in 1948, the reports of 1948 
and 1952 VA examinations, and any 
evidence that is associated with his 
claims folder in conjunction with this 
Remand.  The examiner should indicate 
what significance, if any, the complaints 
of joint pain recorded shortly after 
service have in relation to the currently 
diagnosed arthritis.  All findings and 
opinions, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
this examination.  The examiner should 
specifically indicate that he or she 
reviewed the veteran's claims folder 
prior to conducting this examination.  

3.  Thereafter, the RO should review the 
claim and determine whether service 
connection for arthritis of the right 
knee, both shoulders, right hip, and 
thoracic spine can now be granted.  The 
RO's review should encompass all 
pertinent laws and regulations, to 
include but not limited to presumptions 
pertaining to service connection for 
arthritis, and to former prisoners of 
war.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inference as to the ultimate disposition of this claim should 
be made.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



